        Case 4:19-cv-04717-PJH Document 133 Filed 11/14/19 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF CALIFORNIA


                              AMENDED CIVIL MINUTES



Date: November 14, 2019 (Time: 15 minutes)        JUDGE: Phyllis J. Hamilton

Case No:19-cv-04717-PJH
Case Name: City and County of San Francisco, et al. v. U.S. Citizenship and
Immigration Services, et al.


Attorney(s) for Plaintiff:       Sara Eisenberg; Ravi Rajendra; Luke Edwards
Attorney(s) for Defendant:       Joshua Kolsky


Deputy Clerk: Kelly Collins             Court Reporter: Pamela Batalo Hebel

                                   PROCEEDINGS

        Initial Case Management Conference - Held. Defendant to serve administrative
record by 11/25/2019. Defendants’ motion to dismiss or for summary judgment to be
filed by 1/16/2020. Opposition and cross motion for summary judgment to be filed by
2/19/2020. Reply and opposition due 3/11/2020. Plaintiffs’ reply due 4/1/2020. Hearing
on motions set for 4/29/2020. Local rule page limits apply for plaintiffs’ motion.




cc: chambers
